In the

    United States Court of Appeals
                For the Seventh Circuit
No. 17-3220

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.


KYLE D. WILLIAMS,
                                               Defendant-Appellant.


        Appeal from the United States District Court for the
                    Central District of Illinois.
         No. 1:16-cr-10036-SLD-1 — Sara Darrow, Judge.



     ARGUED MARCH 27, 2018 — DECIDED APRIL 10, 2018


   Before WOOD, Chief Judge, and BAUER and KANNE, Circuit
Judges.
    BAUER, Circuit Judge. On June 27, 2014, Kyle Williams was
charged with conspiracy to possess heroin with intent to
distribute in violation of 21 U.S.C. §§ 846 and 841(a)(1). In
September 2014, Williams entered the Pretrial Alternatives
Detention Initiative (PADI), a treatment-based trial diversion
2                                                  No. 17-3220

program. He graduated from the program on June 11, 2015,
and was referred to the United States Probation Office for
pretrial diversion. However, between June and September
2015, Williams submitted multiple urine samples that tested
positive for marijuana use.
   After a reprimand from the court, Williams and the
government agreed to a 90-day pretrial diversion plan. After
completing that plan, the parties agreed to another one-year
diversion beginning on February 25, 2016. In June 2016,
however, Williams faltered again, and the government
terminated the diversion agreement based on Williams’
possession and use of cocaine.
    On August 26, 2016, Williams pleaded guilty to the original
charge. Pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C), Williams and the government agreed to a sentence
of 90 days’ imprisonment and five years of supervised release.
After considering Williams’ assistance to the government and
his graduation from the PADI program, the district court
sentenced Williams to time served and five years of supervised
release.
     On May 19, 2017, Williams was charged in Peoria County,
Illinois, with driving under the influence of heroin, possessing
heroin, and other traffic offenses. He admitted to committing
those violations, and as a result, his probation officer filed a
petition to revoke his supervised release. After reviewing the
probation officer’s violation memorandum and hearing
arguments from both parties, the district court sentenced
Williams to three years’ imprisonment—the statutory maxi-
No. 17-3220                                                    3

mum under 18 U.S.C. § 3583(e)(3)—and one year supervised
release.
   Williams timely appealed and raises two claims. First, he
argues that the district court procedurally erred during the
revocation hearing by failing to consider the range recom-
mended by the Sentencing Guidelines policy statements.
Second, he contends that the court failed to consider one of his
principal arguments in mitigation. For the reasons that follow,
we affirm the district court’s sentence.
   A. Consideration of the Guidelines Policy Statements
    Our review of a sentence imposed in a revocation hearing
is highly deferential and we will only reverse a sentence that
is plainly unreasonable. United States v. Hollins, 847 F.3d 535,
539 (7th Cir. 2017). “When revoking supervised release, a
district judge must consider the Sentencing Guidelines policy
statements, which are found in U.S.S.G. Chapter 7, Part B,” in
addition to the factors contained in 18 U.S.C. § 3553(a), “to the
extent they apply to revocations.” Id.; see also 18 U.S.C.
§ 3583(e).
    Williams’ contention that the district court did not ade-
quately consider the relevant policy statements is simply
without merit. The court’s first statement in its explanation of
the sentence was that “the policy statement provisions are, I
think, not as helpful as Guidelines ranges are in original
sentencings because they don’t capture all the nuances and
distinctions by just having three grades of violations.” See
U.S.S.G. § 7B1.4. The court then went on to reference Williams’
specific conduct and explain why the policy statements’
“grades” did not adequately address the seriousness of that
4                                                     No. 17-3220

conduct. Finally, the court explained that the application notes
in § 7B1.4 suggest that an upward variance would be appropri-
ate in this case. See id. at cmt. n.4.
    It is clear from those statements that the court was aware of
the applicable policy statements and considered them as a
starting point in determining the appropriate sentence. We
have previously held that even implicit consideration of the
correct policy statements is sufficient at a revocation hearing.
United States v. Boultinghouse, 784 F.3d 1163, 1177–78 (7th Cir.
2015); United States v. Pitre, 504 F.3d 657, 664–65 (7th Cir. 2007).
Here, the court’s explicit reference to, and rejection of, the
policy statements clearly shows that it adequately considered
them.
    B. Consideration of Williams’ Argument in Mitigation
    We have long held that district courts are required to
directly address a defendant’s principal arguments in mitiga-
tion that have legal merit. See United States v. Donelli, 747 F.3d
936, 937 (7th Cir. 2014) (citing United States v. Cunningham,
429 F.3d 673 (7th Cir. 2005)). We have never explicitly held that
courts have the same strict duty at revocation proceedings,
which are more informal than initial sentencing hearings. See
Boultinghouse, 784 F.3d at 1179. We have, however, explained
that a defendant is entitled to present mitigating arguments at
a revocation. Hollins, 847 F.3d at 539 (citing Fed. R. Crim. P.
32.1(b)(2)(E)). Moreover, “[w]e have cautioned district judges
not to predetermine the appropriate punishment and re-
minded them of their obligation to approach revocation …
hearings with an open mind and consider the evidence and
No. 17-3220                                                   5

arguments presented before imposing punishment.” Id.
(internal quotation marks and citation omitted).
    Williams argues that the district court here failed to
consider his argument that there was an error in the criminal
history calculation at his original sentencing, which would
have lowered the policy statements’ suggested range at his
revocation. After reviewing the record as a whole, we are
satisfied that the court gave appropriate consideration to
Williams’ argument. The court provided specific reasons for
the sentence it imposed and explained that the policy state-
ments’ inability to adequately address the severity of Williams’
violations made them unhelpful in this case. The policy
statements “have always been advisory, and so a judge is free
to reject them.” Id. By rejecting the policy statements’ sug-
gested ranges altogether, the court also rejected, and therefore
sufficiently addressed, Williams’ argument that a lower
suggested range would have impacted the sentence ultimately
imposed.
                         Conclusion
   For the foregoing reasons, the sentence is AFFIRMED.